Citation Nr: 1504630	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-18 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) (currently rated as 30 percent, effective August 30, 2001; 100 percent, effective February 19, 20009; 30 percent, effective May 1, 2009; and 50 percent, effective April 16, 2012).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned an initial evaluation of 10 percent for the Veteran's PTSD from the effective date of service connection, August 30, 2001.

In an April 2009 rating decision, the RO assigned a temporary total rating based on hospitalization for PTSD from February 19, 2009 through April 2009.  It also increased the schedular rating for the Veteran's PTSD to 30 percent, from the effective date of service connection, August 30, 2001.  In a February 2014 rating decision, the RO increased the schedular rating for the Veteran's PTSD to 50 percent, from the effective date of April 16, 2012.  After the Veteran has perfected his appeal, subsequent rating decisions awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board.

In April 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In the Veteran's VA Form 9 dated in November 2009, the Veteran requested a hearing before the Board; however, the Veteran withdrew his request for a Board hearing by a writing dated in April 2010.

The issues of an increased rating for PTSD since April 16, 2012 and a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Prior to April 16, 2012, manifestation of the Veteran's service-connected PTSD and depression did not include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent from August 30, 2001 to April 15, 2012 (excluding the period of 100 percent from February 19, 2009 to April 30, 2009) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The claims file also contains the Veteran's Social Security Administration (SSA) records, which have been considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded several VA psychiatric examinations, including in April 2012, October 2009, and December 2008.  In this regard, the Board finds that the proffered opinions regarding the Veteran's service-connected psychiatric disorder were based on interviews with the Veteran, a review of the record, and full examinations.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria, Factual Background, and Analysis 
for Rating the Psychiatric Disorder

A.  Criteria of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder as a claim for a higher evaluation of the original award.

B.  Increased Rating for Psychiatric Disorder

The Veteran has been assigned a 30 percent rating and 50 percent rating at different stages for his psychiatric disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.  Diagnostic Code 9413 provides that a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the DSM -IV, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

C.  Analysis

The Veteran most recently underwent a VA psychiatric examination in January 2014.  He was diagnosed with PTSD, adjustment disorder with depressed mood, alcohol and cocaine use disorder, and unspecified neurocognitive disorder.  Due to some inconsistencies in that examination report, which are discussed below in the remand portion of the opinion, the Board's analysis will only focus on the period prior to April 16, 2012.  

The Veteran last worked in 2009 as a machinist at the shipyards.  At that time, in February 2009, the Veteran underwent inpatient treatment for several weeks.  He has also been granted Social Security Disability, but for orthopedic problems, not his mental conditions.  In fact, a mental health Social Security examination conducted in November of 2009 concluded that the Veteran had PTSD with a GAF of 65.

The GAF of 65 is significantly higher than the GAF assigned by the residential treatment program of 35 in February 2009.  However, as will be explained below, the residential treatment assessment of 35 is an outlier score.  VA mental health professionals who saw the Veteran prior to the residential treatment program identified GAF scores in the 58-60 range and one post residential treatment professional in the VA treatment records noted that he did not find the situation as "dire" as the residential treatment program report.

The Veteran underwent a VA examination in April 2012.  At that time, he was assigned a GAF score of 50.  He was also noted to have "occupational and social impairment with reduced reliability and productivity."  The report noted that the Veteran "remains estranged from [his] children and is very distraught (pacing the room, crying) when discussing this.  Is no longer in a romantic relationship because [his girlfriend] became physically abusive.  Spends time watching TV, walking his dog (forces himself to do this for the dog's sake).  He denies active socialization and reports primary contact with others is "coming to the VA hospital.'"  As will be seen, this assessment shows a worsening of the Veteran's symptoms in April 2012.  However, the issue being decided here is whether the Veteran's rating should be higher prior to April 16, 2012.

The Veteran underwent a VA examination in October 2009.  He presented the examiner with his certificate for completing a six week course at the Salisbury VAMC to treat his PTSD in February 2009.  The examiner noted records that showed the Veteran has many ailments including gastroesophageal reflux disease, helicobacter pylori gastritis, hyperlipidemia, benign prostatic hypertrophy, bilateral glaucoma, intermittent claudication, and peripheral arterial disease, osteoarthritis of hands and knees, sensorineural hearing loss, rhinitis, dermatitis not otherwise specified, and tinea pedis.

The examiner noted that the earlier GAF score of 35 from the Salisbury inpatient treatment was "surprising."  The examiner reported that the Veteran's GAF score was 58, much higher than 35.  The Veteran said he could not work because he cannot "get along with folks [and] bosses don't like him."  He said he stopped working when he started the PTSD program in February 2009.  When asked about suicide attempts, the examiner reported that the Veteran responded with "some drama" that he sold his gun.

The examination report provided the following: "With respect to memory and impairment of thought process I attempted to counter this Veteran's relentless reportage of negative outcome.  This was accomplished through utilization of what I term a 'paradoxical lead.'  I stated: 'In listening to you...your memory seems to be keen.  Your thought patterns appear to be excellent.'  [The Veteran] responded: 'Yes I seem to remember everything.'"  The Veteran's "personal hygiene was excellent on this day.  He was oriented to person, place, time, situation and purpose.  Memory loss...was not found to be impaired.  Obsessive and ritualistic behavior was endorsed by [the Veteran]: 'I wake up from sleep and have to do things.'"

"Panic attacks were not complained of.  Depression, depressed mood and anxiety were complained of.  [The Veteran] conceded that medication was helpful.  Impaired impulse control was not endorsed.  This Veteran complains of sleep problems, for which quetiapine is efficacious...[The Veteran] noted...that he has not used illicit substance or alcohol since [the inpatient program]...  Impairment of thought process and communication [was] not found."  The examiner also opined that, "Contrary to [the Veteran's] protestations I was not convinced that [PTSD] symptoms had measurably increased."

The Veteran also had a VA examination in December 2008.  The Veteran stated that he got divorced because his "wife couldn't take [his] behavior."  The Veteran reported working at shipyards and as a machinist.  The Veteran reported getting in trouble for talking on his cell phone at work.  He said his bosses complained that he "talks too much."  He indicated that his relationship with his kids and grandkids is "good."

The Veteran said he has not attempted suicide but has thoughts.  He also said he would never commit suicide.  Impairment of thought process and communication were not found.  Personal hygiene was positive.  The Veteran was "oriented to situation, time, person, place, and purpose.  Memory loss was not complained of.  Obsessive or ritualistic behavior, when described, was rejected...  [S]peech seemed to be relevant, logical but filled with complaints and accusations of unfairness...  [The Veteran] stated he has experienced 8 or 9 panic attacks.  I rather suspect that these are more in the manner of anxiety attacks.  Depression was endorsed.  This Veteran probably has displayed poor impulse control in the past mainly in the form of voluminous and possibly somewhat superficial vocalization.  [The Veteran] complains of sleep impairment, mostly of the waking up variety."

The examiner reported that the Veteran appears to "bring upon himself occupational and social impairment...  His affect appears to be anxious, suspicious, self-referential."  The examiner concluded that the Veteran had a GAF score of 58.  The examiner also opined that the Veteran's mental health condition is "moderately severe."  The examiner opined that the Veteran "is his own worst enemy."

The Veteran also had a VA examination in October 2007.  At that time the Veteran was reported to have a GAF score of 60.  The other findings did not contradict the 2008 examination.

Besides the VA examinations and the SSA mental health opinion, the Veteran has significant VA treatment records for his mental health problems.  The records note similar levels of severity to the VA examinations during the time period being decided.  The only exception is the record from the Veteran's inpatient treatment program from February 2009.  At that time, he was reported to have a GAF score of 35.  The report noted that on entry, the Veteran "was a mildly aloof and guarded-looking individual with constricted affect as often seen in chronic PTSD.  He was appropriately dressed with good hygiene.  He appeared well nourished.  He reported his social life in general being poor and that he is a loner with persistence of feelings of alienation and isolation after what he had been through in war...  His mood appeared to be mildly tense, otherwise without dysthymia, mood swings psychomotor agitation...  He had no complaints of depression and also denied having suicidal or homicidal ideas or plans.  He was not psychotic, and he was in good control of self and in good contact with reality with linear and goal-oriented thought processes...  He reported insomnia due to combat nightmares..."

The discharge report notes that the Veteran "actively and productively participated in and successfully completed...all facets of the inpatient PTSD program..."  The report noted that at discharge, the Veteran's symptoms "still persist and fluctuate.  However, [the Veteran] hopes to lead a meaningful and peaceful lifestyle with self and significant others...  He is oriented in all spheres with intact memory, attention and concentration.  He denied thoughts of hurting self or others, mood euthymic, and he is in good control of self and reality.  He is physically stable."

The Board also considered the Veteran's assertions in support of his claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The majority of the Veteran's lay statements were provided at the VA examinations and treatment sessions.  Most of the Veteran's statements, therefore, were considered in the medical opinions provided.

As discussed above the Veteran's rating is staged.  Here, the Board is only analyzing the period prior to April 16, 2012, wherein the Veteran is rated as 30 percent disabled for PTSD.  This rating is appropriate.  Prior to April 16, 2012, there are three VA examinations, a SSA mental health assessment and the report from the PTSD inpatient program the Veteran underwent in February 2009.

The lowest GAF score provided was 35 from the inpatient program.  However, the subsequent VA examiner's all expressed "surprise" at that low score.  At the October 2009 examination, the Veteran was described as oriented to person, place, time, situation and purpose.  His hygiene was described as excellent.  Memory loss was not found.  There was no evidence of panic attacks or impaired impulse control.  His thought process was normal.

The examination reports from December 2008 and October 2007 contained similar, if not exact findings.  His GAF scores ranged from 58 to 60.  The Board notes that even though the inpatient treatment report noted a GAF score of 35, the findings and descriptions of symptoms were not different from those noted in the VA examination reports.

His symptoms as described in those reports do not include an occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

While he is described as having a depressed mood, he was not described as having a flattened effect in any of those records.  His speech was noted to be normal in all of the reports prior to April 2012.  While he did complain of some panic attacks in 2008, he did not say they were more than once a week.  Further, the VA examiner opined that what he did experience was more likely anxiety attacks.  His memory was not noted to be impaired prior to April 2012.  His judgment and thinking were noted to be normal.  Also, the VA examiner noted that the Veteran was motivated on his own to engage in the inpatient treatment, and during that program he was noted to have participated in the activities.  Finally, in the various reports, the Veteran was noted to have relationships and a desire to maintain them and social interaction.

Therefore, the Veteran is not entitled to an increased rating for any of the stages.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




III.  Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased rating for PTSD prior to April 16, 2012 (currently rated as 30 percent, effective August 30, 2001; 100 percent, effective February 19, 20009; 30 percent, effective May 1, 2009) is denied.


REMAND

A remand is required to obtain an addendum VA psychiatric opinion to clarify the Veteran's current symptoms and the severity of his PTSD.  The most recent examination dated in January 2014 seems contradictory and the assessment is unclear.

The examiner reported that since "the previous [VA psychiatric] examination in April of 2012, the Veteran's mother and girlfriend died in the summer of 2013.  Thus, he currently lives alone in his mother's former home and appears to be adequately maintaining that residence with support from a new girlfriend who is also a veteran and met the Veteran in substance abuse treatment.  Thus while he is experiencing anxiety, depression, cycles of more intense agitation and anxiety, he still appears to be capable of keeping things together sufficiently to attract the interest of women.  Veteran maintains a close, loving relationship with his children and grandchildren.  He had hoped to visit them in Maryland over the holidays but then his girlfriend turned ill so they could not travel.  This resulted in increased agitation, sadness and frustration for him.  Veteran has been attending church, but finds that he feels alienated there and generally leaves as soon as the services are over.  [The Veteran is] very fearful to any discussion about Vietnam and perceives others as being critical and fearful of him when they learn that he served.  Minimal insight that he probably induces this fear due to his current behavior."

The report notes that the "Veteran is currently receiving extensive [mental health] services through the VAMC.  He is prescribed fluoxetine, quetiapine and prazosin by Psychiatry, but he is somewhat non-compliant with the two latter medications because he finds that they adversely impact his sex drive and result in excessive sedation.  Significant to note, the most recent progress note from his psychiatric provider indicates that his 'mood is euthymic, not as isolative, plans to visit family over holidays, and focusing on his studies.'  However, the Veteran's functioning clearly declined when he learned that he would be unable to travel over the holidays.  [The] Veteran is also participating in both psychotherapy for PTSD and Substance Abuse.  Unfortunately, these notes are more generic and do not provide
specific information."

While some of the assessment seems to indicate the Veteran is functioning well, the examiner noted (by checking boxes) the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, impaired impulse control, such as unprovoked irritability with periods of violence, grossly inappropriate behavior.  The Veteran was also noted to have "appetite disturbance with likely malnourishment.  Occasional misperceptions that he hears talking (likely does not meet criteria as hallucination).  Fairly thought disordered (likely a consequence of substance abuse as well as paranoia associated with PTSD).  Barely maintains decisional capacity at the present time."  The listing of all of these symptoms seems to indicate a level of severity higher than what is noted in the rest of the report.

Once VA undertakes a duty to provide a medical examination, due process requires an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Essentially, the medical findings/opinions on file concerning the rating since April 16, 2012 now before the Board for appellate consideration are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additional development is also needed before adjudicating the Veteran's claim for a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

Here, the Veteran worked at various jobs until February 2009.  The record shows that the Veteran is currently service-connected for PTSD at 50 percent, tinnitus at 10 percent, and he has a noncompensable scar rating.  He has had a 60 percent combined rating since April 16, 2012.  

The record also shows that the Veteran receives disability benefits from the Social Security Administration.  However, review of those records show that the Veteran's disability benefits from the SSA is based mainly on orthopedic problems, and not PTSD.  The Veteran is not service-connected for any orthopedic conditions.
The Board notes that there are several contradictory VA opinions.  However, the opinions, whether they support a finding of unemployability or not, do not differentiate between the service-connected mental health disorder and the Veteran's numerous other non-service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the examiner who conducted the January 2014 examination, or another appropriate professional, if the examiner is unavailable, to indicate the current severity of the Veteran's psychiatric disability.  The claims folder must be made available to the examiner.

The examiner should comment on the January 2014 report wherein many symptoms were noted to be present in the Veteran indicating a higher degree of severity than what is described in the narrative of the examination report.  An opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning is required.

A full rationale must be provided for all stated medical opinions.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be afforded a psychiatric examination.

2.  Then, schedule an appropriate VA examination to ascertain whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (PTSD, tinnitus, and scar), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The entire claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should specifically discuss the other opinions summarized above, and should provide an explanation if he disagrees with those opinions.  

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then the RO should readjudicate the claim for a TDIU, including considering or whether referral of the claim under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If the benefit sought remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


